Citation Nr: 0733001	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  95-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and W.Y.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1994, June 1997, and December 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

By way of the July 1994 rating decision, the RO, in pertinent 
part, denied service connection for PTSD.  With the June 1997 
rating decision, the RO, in pertinent part, continued a 20 
percent evaluation for the veteran's service connected low 
back disability.  In August 1998, the Board remanded the case 
in order to address due process concerns.  In December 1999 
the Board determined that a previously denied claim of 
entitlement to service connection for PTSD had been reopened, 
and remanded the PTSD and low back claims for additional 
evidentiary development.  In September 2001, the Board denied 
service connection for PTSD and an evaluation in excess of 20 
percent for the service connected low back disability.  

The veteran appealed the September 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of an Order promulgated in March 2003, 
vacated the Board's September 2001 decision and remanded the 
case to the Board for further action.  The Board remanded the 
claims for further development in January 2004.  

The RO denied service connection for a neck injury in the 
December 2004 rating decision.  

The veteran, his wife, and a friend testified before a 
Veterans Law Judge at a videoconference hearing in January 
1999.  A transcript of that hearing is of record.  The 
Veterans Law Judge who conducted the January 1999 hearing is 
no longer employed by the Board.  Pursuant to 38 C.F.R. 
§ 20.207 (2007), the Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  The veteran testified before the undersigned 
sitting at the RO (Travel Board hearing) in August 2007.  A 
transcript of that hearing is also of record.  

In August 2007, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the veteran 
submitted evidence pertinent to the claims on appeal.  This 
evidence was accompanied by a waiver of consideration by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (2007).  

In a January 2005 statement the veteran's attorney requested 
reimbursement of medical expenses for treatment at a private 
facility.  It does not appear that this claim has been 
adjudicated and it is referred to the RO for appropriate 
action.  

Unfortunately, for reasons discussed below, all three issues 
on appeal must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

VA examination in December 1993 includes a diagnosis of PTSD.  
The veteran described his stressors, including seeing the 
dead bodies of a number of Vietnamese children he had become 
friendly with, his convoy being attacked, and other occasions 
when he was almost killed in enemy attacks.  Additionally, VA 
treatment records reflect diagnoses of PTSD attributed to the 
veteran's combat experiences in Vietnam, suggesting a link 
between the veteran's reported stressors and PTSD.  

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (1999).  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).      

The veteran's service personnel records reflect that he 
served in Vietnam from February to December 1970.  He was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal, however, 
he was not awarded medals indicative of combat, and there is 
no evidence other than his statements, that he or his unit 
engaged in combat.  Although the veteran has reported that he 
received enemy fire, no efforts have yet been undertaken to 
confirm this report.  See Sizemore v. Principi, 18 Vet. App. 
264 (2004) (holding that receiving enemy fire or firing on an 
enemy could constitute participation in combat).

Here, the veteran has furnished information and testimony 
concerning his claimed stressors.  Further, in a December 
2003 statement the veteran's attorney submitted a list of 
three names of individuals who served with the veteran in 
Vietnam who were killed in combat, including the dates of 
death.  The Board observes that a request has not been made 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC), to determine whether or not the veteran's unit 
received enemy fire or to verify the veteran's alleged 
stressors.  Given the above stressor statements, the 
veteran's verified Vietnam service, and his diagnosis of 
PTSD, VA should request credible supporting evidence from the 
JSRRC and ask them to attempt to verify the stressors. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

VA treatment records reflect current findings of degenerative 
changes in the cervical spine, with cervical lordosis.  
Recent private treatment records also reflect findings of 
cervical spine pain with radiculopathy.  At the Travel Board 
hearing the veteran reported a continuity of symptomatology 
of neck problems since service.  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

A VA examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether or not the veteran has a current neck disability 
which is etiologically related to service.  

The veteran's low back disability was most recently evaluated 
at VA examination in September 2004.  The veteran is entitled 
to a new VA examination where there is evidence (including 
his statements) that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At VA examination in September 2004 the veteran described his 
low back pain as episodic, brought on by activities such as 
prolonged walking, lifting, bending or prolonged sitting.  In 
terms of neurological impairment, he reported that on 
occasion he would have episodes where he would have a 
perception of numbness involving both legs.  The examiner 
noted that an August 2003 EMG evaluation reflected mild 
radiculopathy of the right perineal nerve.  On examination, 
forward flexion of the lumbar spine was to 80 degrees.  

At the Travel Board hearing the veteran reported a worsening 
of his low back disability since the September 2004 VA 
examination.  He added that he had been prescribed bed rest 
due to his low back pain.  In addition, private treatment 
records from August 2006 to July 2007 note reports of 
worsening low back pain, with forward flexion to 30 degrees 
and findings of radiculopathy.  Because the veteran's 
testimony and the recent records of private treatment reflect 
a worsening of the low back disability since September 2004, 
the veteran should be afforded new VA examinations to 
evaluate his low back disability.  

Prior to any examination, copies of all outstanding records 
of pertinent treatment should be obtained and added to the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance take 
appropriate measures to obtain copies of 
any outstanding records of pertinent 
medical treatment.  

2.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

3.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to; to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  The JSRRC should also 
attempt to verify that the veteran's unit 
received enemy fire.  If additional 
information is required, the veteran 
should be so informed.

4.  Schedule the veteran for VA 
examination to determine the etiology of 
his claimed neck condition.  

The claims folder should be made 
available to the examiner for review 
prior to the examination(s) and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether the veteran has a current neck 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
was incurred in, or aggravated by, 
service.  The examiner should offer a 
rationale for all opinions.  

5.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.   

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities and should describe whether 
or not such abnormalities cause complete 
or partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

6.  After ensuring the above is complete, 
to include any additional development 
deemed necessary, please re-adjudicate 
the claims.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case before returning 
the claims to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



